tcmemo_2007_302 united_states tax_court stuart hult petitioner v commissioner of internal revenue respondent docket no 2116-05l filed date stuart hult pro_se jamie j song for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent determined that the notice of section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure federal_tax_lien filed on or about date is an appropriate collection device with respect to petitioner’s outstanding federal_income_tax liabilities for the years through inclusive which liabilities including additions to tax and interest at the time totaled more than dollar_figure petitioner’s outstanding tax_liabilities the issue for decision is whether respondent abused his discretion by refusing to release or withdraw the above- referenced notice_of_federal_tax_lien and or by rejecting petitioner’s proposed collection alternative background the absence of a stipulation of facts notwithstanding see rule the relevant facts in this case are relatively straightforward and easily summarized petitioner’s outstanding tax_liabilities arise from amounts reported on federal_income_tax returns as best as can be determined from the record each return was filed late and the unpaid tax_liability shown on each return is attributable in his request for an administrative hearing petitioner alleged that the irs assigns arbitrary amounts due without providing any basis for its outstanding amount determinations similarly in the petition petitioner alleges that lien collection amounts are arbitrary because nothing was submitted supporting those allegations during either the administrative hearing or the trial we do not consider petitioner to have challenged the existence or the amount of his outstanding tax_liabilities consequently we review respondent’s collection action for abuse_of_discretion 114_tc_604 either entirely or largely to the imposition of the alternative_minimum_tax see sec_55 in an offer-in-compromise dated date the offer petitioner proposed to satisfy his outstanding tax_liabilities with an dollar_figure cash offer payable within days from the date the offer was accepted by respondent the offer which was received by respondent on date was based upon doubt as to collectability along with the offer petitioner submitted various financial information and documents in support of his claim that he had insufficient assets and income to pay the full amount of his outstanding tax_liabilities the manner in which the offer was handled by respondent is not entirely clear--to say that it languished would be somewhat of an understatement according to petitioner the offer was transferred from one of respondent’s offices to another over and over again in the meantime petitioner suffered the horror of being present at the world trade center during the date terrorist attack apparently lost his job and moved from new york to vermont where he resided when the petition was filed in this case in a letter dated date petitioner was advised that the offer was assigned to revenue_officer joseph barry mr barry in the opening paragraph of the letter mr barry apologized to petitioner for the long delay in getting back to him the letter went on to note that mr barry had reviewed the offer file carefully and concluded that all of it is too dated to be of any use in evaluating the offer mr barry noted that he needed current information and documentation to accurately evaluate the offer in addition to numerous specific requests for additional information and documentation mr barry requested that petitioner provide copies of all w-2s received by anyone in petitioner’s household although petitioner was married during all times relevant to this proceeding his outstanding tax_liabilities did not arise from joint returns petitioner’s presentation at trial makes it clear that at the time he received mr barry’s letter he was less than pleased with the situation nevertheless in a letter dated date he responded to mr barry’s request for current financial information for the most part he complied however in response to the request for information regarding his spouse petitioner noted that his filing_status for the years to which his outstanding tax_liabilities and the offer relate was married_filing_separately petitioner in effect objected to mr barry’s request for information relating to petitioner’s wife from representations made in petitioner’s july letter it appears that along with the letter petitioner submitted a new offer-in-compromise the offer according to the offer petitioner proposed to satisfy his outstanding tax_liabilities with a cash offer of dollar_figure payable within days from the date that respondent accepted it as in the case of the offer the offer was based upon doubt as to collectability in a letter dated date from mr barry petitioner was asked to supplement some of his responses and once again mr barry requested information relating to the income of petitioner’s wife according to mr barry the income of petitioner’s wife was relevant to petitioner’s offer elsewhere in the letter petitioner was advised that for the irs to accept an offer based upon doubt as to collectability the amount offered must be at least equal to the taxpayer’s net equity in assets on the basis of an analysis of petitioner’s financial status included in the letter mr barry concluded that petitioner’s current offer does not appear to meet that criterion it cannot be determined whether references to petitioner’s offer or current offer made in the august the exact date that the offer was submitted cannot be determined it is referenced in petitioner’s date letter to mr barry but dated date mr barry acknowledged receipt of the offer on date letter relate to the offer or the offer be that as it may it is clear that from date the focus of the parties was on the offer mr barry’s august letter to petitioner also advised petitioner that mr barry intended to file a notice_of_federal_tax_lien unless petitioner appealed his decision to do so in the manner explained in the letter mr barry’s decision to file a notice_of_federal_tax_lien was made at least in part in order to establish the priority of the government’s interest in real_estate owned by petitioner see sec_6323 petitioner’s response to mr barry’s august letter came in a letter dated date petitioner provided some of the additional information but once again refused to provide information regarding his wife’ sec_2002 income in a memorandum dated date mr barry notes that the offer was returned otherwise the ultimate disposition of the offer remains as much a mystery as its status from date through date the dispute between mr barry and petitioner on this point is somewhat puzzling inasmuch as the information sought was apparent from a copy of the joint federal_income_tax return filed by petitioner and his wife the return shows adjusted_gross_income of dollar_figure it appears that the joint_return was reviewed by mr barry and petitioner must have been aware that mr barry had access to that return it should also be noted that under the circumstances mr barry’s request for petitioner’s wife’s income was consistent with sec_301_7122-1 proced admin regs in a form_9423 collection appeal request dated date petitioner appealed mr barry’s decision to file a notice_of_federal_tax_lien in that document petitioner argued that a notice_of_federal_tax_lien should not be filed because among other reasons the offer was still pending filing the notice would add to the health problems he was suffering as a survivor of the terrorist attack on the world trade center he was cooperating fully with respondent in attempting to resolve his tax problems filing the notice would adversely affect his ability to obtain credit and filing the notice could adversely affect his ability to secure future employment petitioner’s appeal of mr barry’s decision to file a notice of tax_lien was handled by appeals officer deborah l ross after conferring with petitioner’s representative ms ross in a comprehensive memorandum dated date that addresses each of the arguments advanced by petitioner sustained mr barry’s decision to file a notice_of_federal_tax_lien with respect to petitioner’s outstanding tax_liabilities the letter advising petitioner of ms ross’s decision and the reasons for that decision also notified petitioner that if he were to successfully negotiate an acceptable offer-in-compromise the lien would be released upon payment of the amount offered as noted above on or about date a notice_of_federal_tax_lien was filed with respect to petitioner’s outstanding tax_liabilities the nftl by letter dated date petitioner was advised of the event and notified of his right to request an administrative hearing to dispute it which he did in a request dated date a short time earlier by letter dated date petitioner was advised that the offer had been rejected because it was less than petitioner’s reasonable collection potential and petitioner had failed to provide the requested information and documentation about his wife’s income and expenses that letter also advised petitioner that he could appeal the rejection of the offer which he did by letter dated date petitioner’s request for an administrative hearing with respect to the nftl and his appeal of the rejection of the offer were assigned to settlement officer michael blais mr blais for reasons discussed in a memorandum dated date mr blais upheld the rejection of the offer during the administrative hearing conducted in connection with the nftl petitioner offered an installment_agreement as an alternative collection action under the terms of the proposed installment_agreement petitioner offered to pay dollar_figure per month towards his outstanding tax_liabilities mr blais rejected the proposed installment_agreement because it would not allow petitioner’s outstanding tax_liabilities to be paid within the applicable periods of limitation having previously upheld the rejection of the offer mr blais further concluded that the nftl was an appropriate collection action with respect to petitioner’s outstanding tax_liabilities and he caused the above-referenced notice_of_determination that forms the basis for this case to be issued on date discussion petitioner availed himself of three separate albeit more or less related administrative appeals that preceded this proceeding he appealed mr barry’s the revenue_officer decision to file the nftl he appealed mr barry’s rejection of the offer and he challenged the filing of the nftl in a sec_6320 hearing technically only his challenge to the filing of the nftl is reviewable in this proceeding after all as noted in countless opinions we are a court of limited jurisdiction and our jurisdiction in this proceeding is established exclusively and limited by sec_6330 consequently even though the appeal of the rejection of the offer and petitioner’s request for a sec_6320 hearing were considered by the same settlement officer mr blais and even though the issues raised in those proceedings were inexorably intertwined so that more_likely_than_not the determination that the nftl was an appropriate collection action must have been at least to some extent influenced by the decision with respect to the rejection of the offer we do not consider the appropriateness of that decision because the offer was not submitted during the course of the sec_6320 administrative hearing see sec_301_6320-1 q a-f3 proced admin regs instead our focus is on respondent’s rejection of the installment_agreement offered by petitioner during the sec_6320 administrative hearing and respondent’s refusal to withdraw or release the nftl according to petitioner the installment_agreement should have been accepted in lieu of the nftl and the nftl should not have been filed while the offer was under consideration petitioner advances several other procedural grounds some of which will be addressed below in sec_6330 provides in relevant part the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax before the first hearing under sec_6320 a taxpayer may waive the requirement of this paragraph petitioner does not suggest that mr blais should not have been assigned to both matters mr blais upheld the rejection of the offer under procedures established under sec_7122 support of his position that respondent’s refusal to withdraw or release the nftl is an abuse_of_discretion according to respondent neither the rejection of petitioner’s proposed collection alternatives nor the other grounds raised by petitioner give rise to the relief that he seeks for the following reasons we agree with respondent petitioner’s claim that it was improper to file the nftl while the offer was under consideration is easily rejected unlike sec_6331 which precludes a levy while an offer- in-compromise is under consideration there is no such restriction in sec_6321 which provides if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person petitioner also argues that the nftl is invalid because he did not receive notice as required under sec_6320 - a moot point as a timely sec_6320 hearing was requested call v commissioner tcmemo_2005_289 affd 230_fedappx_758 9th cir and the nftl was not signed which is not necessary see milam v commissioner tcmemo_2004_94 petitioner also complains about the manner in which he was treated by various internal_revenue_service employees in connection with the collection of his outstanding tax_liabilities we need not address those complaints however because even if legitimate none would have any impact on his entitlement to the relief he seeks in this proceeding among other complaints raised by petitioner that will not be addressed here are respondent took an unreasonably long time to consider the offer and mr barry is incompetent in addition to the lien that arises under sec_6321 sometimes referred to as a secret_lien a notice_of_federal_tax_lien filed in accordance with sec_6323 operates to protect the government’s interest in a taxpayer’s property against the claims of other creditors of the taxpayer consistent with the purpose of sec_6323 in this case the nftl was filed in order to protect the government’s interest in certain real_estate owned by petitioner and his spouse it was not improper for respondent to file the nftl while the offer was under consideration and respondent’s refusal to withdraw or release the lien on that ground is not an abuse_of_discretion sec_6159 allows the commissioner to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the commissioner determines that such agreement will facilitate full or partial collection of such liability we begin our consideration of petitioner’s claim that respondent should have accepted his proposed installment_agreement in lieu of the nftl by noting that an installment_agreement is not necessarily an alternative to a notice_of_federal_tax_lien in those situations where the taxpayer and the commissioner have entered into an installment_agreement a notice_of_federal_tax_lien may still be filed see crisan v commissioner tcmemo_2007_67 sec_301_6159-1 proced admin regs as it stands to be entitled to the relief he seeks in this case petitioner must establish that in and of itself respondent’s refusal to agree to the installment_agreement that he proposed during the administrative hearing was an abuse_of_discretion this he has failed to do accepting or rejecting an installment_agreement proposed by a taxpayer is within the discretion of the commissioner see sec_301_6159-1 proced admin regs discretionary decisions made in response to an installment_agreement proposed by a taxpayer will not be upset unless it is demonstrated that the decision was arbitrary in one way or another and could not be supported in law and in fact see 125_tc_14 schulman v commissioner tcmemo_2002_129 in this case the settlement officer took into account petitioner’s outstanding tax_liabilities and reviewed what financial information petitioner submitted based upon his review the settlement officer noted that the installment_agreement proposed by petitioner would not be sufficient to pay off petitioner’s outstanding tax_liabilities within the applicable periods of limitation after reviewing petitioner’s financial situation the settlement officer also concluded that the installment_agreement proposed by petitioner did not accurately represent petitioner’s ability to pay we do not substitute our judgment for the settlement officer’s on such matters see 125_tc_301 affd 469_f3d_27 1st cir whether we agree or disagree on the point is unimportant it can hardly be said the settlement officer’s conclusion was in any way arbitrary capricious or without sound basis in fact respondent’s refusal to accept the installment_agreement proposed by petitioner during the sec_6320 administrative hearing was not an abuse_of_discretion at the sec_6320 administrative hearing petitioner challenged the appropriateness of respondent’s proposed collection activity and offered a collection alternative see sec_6330 and iii the record establishes that the settlement officer took into account petitioner’s challenge considered petitioner’s collection alternative and otherwise proceeded in the manner contemplated by sec_6320 and sec_6330 petitioner has not called our attention to any specific provisions of the relevant statutes regulations or provisions of the internal_revenue_manual that the settlement officer has violated or failed to take into account considering all of the facts and circumstances we are satisfied that respondent’s determination that the nftl is an appropriate collection action with respect to petitioner’s outstanding tax_liabilities is supported in law and in fact it follows that the determination is not an abuse_of_discretion see freije v commissioner supra and respondent may proceed with collection as proposed in the above-referenced notice_of_determination to reflect the foregoing for respondent decision will be entered
